DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 35-40, 42, 45-51, 53, and 55-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 35 recite(s) an abstract idea of an abstract idea/ fundamental economic principle to determine if a person is authorized to transact an account /mental process.  In the independent claims, a scanner/ reader/ imager is only generally recited, and like a processor and memory, are all merely generic computer components applying the abstract idea, or alternatively the scanner can be a function/ performed by a person manually looking over (scanning) a document.  Though scanning/ reading/ imaging with a particular generic device is not mental, it’s not a practical application because it is merely routing data gathering.  The scanning, analyzing, obtaining, determining, and processing steps are analogous to the concepts performed by a merchant who is presented an ID/ license by a customer who wants to buy alcohol or restricted goods wherein a merchant would look at the id/ license, analyze it to make sure it’s acceptable, a location is obtained by the merchant location, and the merchant determines whether to first rules associated with the jurisdiction (age restriction) and second rules associated with the location (liquor store owner personally verifies 
Additionally, this is automating a manual process (see MPEP 2106.05(a).I. not an improvement to computer functionality. iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).
Re the additional limitations of using to authorize a transaction and limiting storage to exclude prohibited portions, such limitations are insignificant post solution activity, such as storing in a record/ memory.  This goes along with the abstract idea/ is part of the abstract idea of decision of the rule.  Limiting storage is similar in that it is deciding what to save and saving it, as merely insignificant post solution activity.  Stripe/ Chip readers/ imagers are generic computer elements performing generic computer functions as it pertains to data gathering of the abstract idea.
	The additional elements are merely generic computer elements, and are used to merely apply the abstract idea and thus do not integrate into a practical application as they do not impose 
	The dependent claims merely specify details/ extra solution activity of the abstract idea and are not significantly more.  
	Re the limitations of restricting the use of the portions, the Examiner notes this is still part of the automating a manual process that the merchant would perform anyways.  It is merely following an economic practice that the merchant would have done so conventionally, such as following rules and regulations.  Prohibiting storage/ use / dissemination is seen as insignificant post solution activity because it merely follows the abstract rules and applies it.  Furthermore, it is an economic practice a merchant would follow so it is part of the automating a manual activity and is not an improvement to computer functionality, as the rules would restrict how the prohibited portions are used because they would not be used when the merchant does not have the portions passing the first or second rules for performing a transaction (a fake ID is presented).  Prohibiting storage is insignificant post solution activity.  The above explanation applies to the independent claims 35 and 56-58.  The dependent claims merely specify further details of the abstract idea and are rejected at least based on their dependency.
Thus, the pending claims are ineligible under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-40, 42, 45-51,53, and 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina (US 20050131829) in view of Khan (US 20150341370).
Re claim 35, Messina teaches:
An optical document scanner to acquire displayed or reflected information (30, 32, 34 and FIG. 1+), memory storing one or more computer executable instructions (FIG. 1+); and a processor (12, FIG. 1+) configured to execute the one or more computer executable instructions to perform operations including at least:
	Scanning an identification document using the document scanner  to acquire identification information (FIG. 1+);
Analyzing the identification document to identify a jurisdiction that issued the identification document (FIG. 2, Table 2-3, and paragraph [0029] + which teaches that the jurisdiction information is read into the CPU based on the format such as AAMVA,  NAFTA, etc. as per paragraph [0003]+);
	Determining a location of where the document is scanned is interpreted as the scanning itself being performed at a specific location at which there are restrictions on activities, wherein 
	Re the limitations of determining based partly on a purpose, one or more first rules (restrictions) with the jurisdiction and one or more second rules (restrictions) associated with the location and removing one or more prohibited portions of the identification of information in compliance with the at least one first and second restrictions,  the Examiner notes that FIG. 3+ teaches such limitations via the license format, jurisdiction format, legal age checks, and background checks wherein these rules/ restrictions are interpreted as associated with the jurisdiction and the location (within the jurisdiction).  

Messina further teaches processing identification information associated with the identification document in compliance with the rules associated with the jurisdiction, location, or the proposed use  (paragraph [0069]+ and as discussed above wherein the information is processed in compliance with the rules such as for alcohol, tobacco, gambling, credit cards, etc.).  Messina teaches saving error information with date and time, and therefore is silent to explicitly reciting limiting storage of the prohibited portions.  
Nonetheless, Khan teaches (FIG. 2) first and second rules associated with the jurisdiction and location (240, 250, 255, 260, 270, 272, 278, etc.)  Though Messina has been relied upon above for determining the location (is the jurisdiction), Khan teaches the use of GPS location to the processor (paragraph [0142]).  Additionally, Khan teaches that though identification information of the face is scanned (paragraph [0150]+ which teaches mapping a facial image to compare it to a database but does not teach that it is stored, thus it is excluded from storage).  This reads on excluding a prohibited portion from being stored.
Prior to the effective filing date, it would have been obvious to combine the teachings for ensuring compliance with rules/ regulations with a location within a jurisdiction for security/ authenticity purposes, and for comparing facial images to those in a database for accuracy, but not storing the acquired images such as for privacy/ security concerns.

Re the newly added limitation of “restricting” use in compliance with one of the restrictions, this is taught above via an invalid license/ invalid security features not being acceptable.  
	Re claim 36, FIG. 2A+ teaches such limitations.  Khan teaches such limitations also in FIG. 2+, wherein it would have been obvious to combine for scanning / authenticating known security documents.
Re claim 37, the limitations have been discussed above re FIG. 1+.  Khan also teaches such limitations (FIG. 2+) wherein it would have been obvious to combine for scanning known data formats for security documents. 	Re claim 38, the limitations have been discussed above re FIG. 1+.  Khan teaches such limitations (paragraph [0014]+) as an obvious expedient for known type of scanning devices.
Re claim 39, the limitations have been discussed above re FIG. 1+ and as discussed above.
Re claim 40, the Examiner notes that the apparatus/ system of the prior art is for authentication of users via identification processing.  As such it would have been obvious for the process to determine to scan a document, as part of the process, for the proposed use, such as authenticating of individuals.  
Re claim 42, scanner 30 converts the information on the card via OCR (paragraph [0023]+) and FIG. 2A+ teaches such types of information.  Imaging has also been discussed above re Khan  

Re claim 46, age restriction has been discussed above.
Re claim 47, storing is taught (paragraph [0051]+).  Excluding prohibited portions has been discussed above re Khan, for authenticating against a database without storing acquired data (facial) each time. It would have been obvious to storage some data and not others (not facial images acquired from a card) such as for personal security or data storage limitations.
Re claim 48, as discussed above, the non-storing of the facial images is interpreted as removing/ redacting and alternatively, the removing of the document information/ redacting can be interpreted as upon the validation of such elements in accordance with the rules, they are “removed” from comparison/ removed from blocking the transaction as the transaction can be authorized
Re claim 49, as discussed above, and paragraph [0069]+ enables a transaction such as alcohol purchases.   Khan teaches such limitations (paragraph [0073]+).
Re claim 50, paragraph [0078]+ teaches physical access. 
Re claim 51, verifying an individual has been disuse above, such as verifying an age.  Khan teaches verifying an individual as well (abstract+). 

Re claim 55, the age authorization for purchases is interpreted as authenticating an individual.
Re claims 56-58, the limitations have been discussed above, wherein the examiner notes that’s magnetic stripe and chip cards are obvious expedients for data storage/ security with a card.  Further, Khan teaches such limitations (paragraph [0044]+ via the card credential.  IT would have been obvious to combine the teachings to have a card with more data storage and security.  
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messina/ Khan, as discussed above, in view of Eisen et al. (US 20070183000).
Re claim 48, Messina is silent to the redacting.
Eisen et al. teaches such redacting for security (paragraph [0002] + and FIG. 4).
Prior to the effective filing date, it would have been obvious to combine the teachings for security/ confidentiality and reducing data storage requirements.



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  The Examiner notes that the claims are drawn to an abstract idea as part of the automating of a financial transaction (automating a manual process) which is not an improvement to computer functionality, and the claims fall under the mental process/ fundamental economic practice category.  It is merely following an economic practice that the merchant does conventionally .

Additional Remarks
The Examiner notes that locating determining for a scan/ transaction is known in the art for record keeping purposes as discussed in the action above, and taught by US 5748908 which at step 7 teaches that the receipt record includes the data, time, terminal number, merchant name/ address, where such teachings are interpreted to read on determining a location, such as where a transaction occurs, as analogous to the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.